OPINION
BUSSEY, Presiding Judge:
Appellant,. Jimmie Carl Robinson, hereinafter referred to as defendant, entered a plea of guilty in the District Court of Oklahoma County, Oklahoma, to the offense of Unauthorized Use of a Vehicle on October 28, 1970 and received a five-year suspended sentence. Said suspension was ordered revoked on April 13, 1972.
Evidence at the revocation hearing reflected that the defendant entered pleas of guilty in the District Court of Canadian County on February 28, 1972 to the offenses of Forgery in the Second Degree and Resisting an Officer. Defendant’s attorney candidly admits that the “revocation would appear to be within the court’s discretion, upon the authority of Brooks v. State, Okl.Cr., 484 P.2d 1333.”
The Order revoking defendant’s suspended sentence in Case No. CRF-70-2458 is accordingly affirmed.
BRETT, J., concurs.